Citation Nr: 1235024	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  10-11 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a right index finger extensor tendon laceration.  

2.  Entitlement to an initial rating in excess of 10 percent for C6-C7 disc protrusion.  

3.  Entitlement to an initial rating in excess of 20 percent for right shoulder degenerative arthritis.  

4.  Entitlement to an initial rating in excess of 40 percent for right upper extremity impairment, cervical radiculopathy.  


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The Veteran had verified active service from October 1981 to October 1985, and a subsequent period of unverified active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following an August 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of the Veteran's claims folder is currently with the RO in North Little Rock, Arkansas.  

The Board notes that, in the August 2008 rating decision, the RO granted service connection and assigned a 10 percent rating for right C7 radiculopathy, a 10 percent rating for right shoulder degenerative arthritis, as well as noncompensable ratings for residuals of a right index finger extensor tendon laceration and for C6-C7 disc protrusion.  The awards were effective July 1, 2008.  The Veteran, who is unrepresented in his appeal before the Board, disagreed with the ratings assigned.  

Thereafter, in a January 2010 Decision Review Officer (DRO) decision, the RO increased the Veteran's disability ratings, in particular, to 10 percent for C6-C7 disc protrusion, to 20 percent for right shoulder degenerative arthritis, and to 40 percent for right upper extremity impairment, cervical radiculopathy (the issue previously characterized as "right C7 radiculopathy").  The increased ratings were effective July 1, 2008.  The RO also continued a noncompensable rating for the Veteran's residuals of a right index finger extensor tendon laceration.  

Otherwise, the Board notes that the Veteran had disagreed with the denial of his claim for service connection for chronic back pain.  That issue was considered by the RO in the above noted August 2008 rating decision.  Subsequently, in the January 2010 rating decision, the RO granted service connection and assigned a 20 percent rating for chronic lumbar sprain.  Thus, the benefit sought by the Veteran in this regard has been granted.  

As will be discussed in further detail below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In a report of November 2009 VA examination, the examiner noted the Veteran's complaints of pain in the right shoulder with elevation.  The pain was noted as being 5-6 (out of 10) with elevation and work above the shoulder level.  Otherwise, on examination of the Veteran's neck (cervical spine), the examiner noted spasm and pain with motion.  Additionally, examination of the right index finger revealed a lack of 10 degrees of extension with flexion to 80 degrees.  The examiner commented in the report of examination that the Veteran did indicate that he experienced pain, weakness, stiffness, fatigability and lack of endurance in his neck and right shoulder, and that the severity of these symptoms depended on the level of activity.  The examiner also commented that the Veteran did not partake in activities that required the use of his arm above the shoulder level or was he active in twisting and bending with his neck.  Range of motion findings of the Veteran's neck, right shoulder, as well as the right index finger, were based on repetitive motion testing (times three) by the examiner.  

The United States Court of Appeals for Veterans Claims (Court) has stressed that, in evaluating disabilities of the joints, VA has a duty to determine whether the joint in question exhibits weakened movement, excess fatigability, or in coordination and whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011), citing DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2011).  The Court has indicated that these determinations should be made by an examiner and should be portrayed by the examiner in terms of the additional loss in range of motion due to these factors.  

In Mitchell, the Court noted that, in the context of examinations evaluating functional loss in the musculoskeletal system under Diagnostic Codes based upon limitation of motion, DeLuca stands for the proposition that, when pain is associated with movement, to be adequate for rating purposes, an examination must comply with the requirements of § 4.40, and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when a joint is used repeatedly over a period of time.  

In this case, the November 2009 VA examiner is noted to have conducted repetitive motion testing of the Veteran's neck, right shoulder, and right index finger, the results of which, as noted above, are documented in the report of examination.  He otherwise commented that the Veteran experienced flare ups with increased activity.  (Report of examination, page 4)  The examiner also commented that, "Pain does significantly limit functional activity during flare-ups in [the Veteran's] . . . shoulder and his neck as described above."  (Report of examination, page 5)  While so noting that the Veteran does experience functional loss, the examiner failed to express such functional loss in terms of additional range-of-motion loss (i.e., beyond what is shown clinically).  Therefore, the Board is of the opinion that another examination is warranted in order to comply with Mitchell and Deluca.  38 U.S.C.A. § 5103A(d)(1) (West 2002).  

With respect to the right index finger, as noted above, the report of November 2009 VA examination reflects there is a lack of 10 degrees of flexion.  The Veteran was not noted to have alleged that he suffered from flare-ups or functional limitation due to pain.  The medical examiner, therefore, did not err in failing to account for additional functional loss during flare-ups.  See Russ v. Shinseki, U.S. Vet. App. No. 11-2347 (Sept. 26, 2012).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

However, the Board is aware that the Veteran's disability is rated for limitation of motion of the index or long finger.  See 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2011).  A compensable rating is warranted under Diagnostic Code 5229 if extension is limited to more than 30 degrees, or, if there is a gap of one inch or more between the fingertip and the proximal transverse crease of the palm.  Id.  In a report of April 2008 VA examination, the examiner reported that the Veteran was able to touch his right index fingertip to the transverse crease of his palm.  (Report of examination, page 5)  In the report of November 2009 VA examination, discussed above, the examiner failed to address whether the Veteran could or could not touch his right index fingertip to the transverse crease of his palm.  As such, the Board finds the report of November 2009 VA examination, regrettably, is insufficient for evaluating the Veteran's disability.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (When assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence).  

Therefore, the Board is of the opinion that another examination is warranted to aid in properly evaluating the Veteran's claim for an initial compensable rating for residuals of a right index finger extensor tendon laceration.  38 U.S.C.A. § 5103A(d)(1); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA is not required to provide a medical examination in all cases; however, once VA undertakes the effort to provide an examination it must provide an adequate one.).  

Concerning the Veteran's claim for his service-connected right upper extremity impairment, cervical radiculopathy, the Board notes that in an April 2009 statement/Notice of Disagreement, the Veteran reported that he had undergone physical therapy for his disabilities and that while this had relieved much of his severe pain, he was still having persistent numbness in his right index and middle fingers.  The Veteran also reported that, there had been times when he had grabbed something with his right hand following which his ring finger remained curled.  He required the use of his left hand to extend the right ring finger.  Additionally, the Veteran indicated that since resuming physical activity, he could no longer play tennis nor could he go running due to neck, shoulder, and right arm pain.  Furthermore, the Veteran commented that his right wrist felt weaker than his left, and that he could not bend the right wrist all the way up without a little pain and subsequent numbness in his right hand.  

Private treatment records and diagnostic studies reflect right hand numbness and weakness.  A report of February 2008 Westside Open MRI (magnetic resonance imaging) study reveals, in particular, decreased intradiscal T2 signal and broad based right lateral to foraminal C6-7 disc displacement.  It was also noted that there was clinically significant encroachment upon the C7 nerve rootlet resulting in possible decreased triceps reflexes, decreased motor function to forearm extension (wrist drop), and decreased sensation in the finger tips.  

In the report of November 2009 VA examination, the examiner noted the Veteran's subjective report of radiating pain to the right shoulder with burning discomfort in the trapezius muscle and down into the triceps area with hypesthesia in the right index finger on the ulnar side.  The examiner also noted that the Veteran's right hand grip strength was decreased significantly as compared to the left.  The examiner diagnosed included chronic cervical sprain with right-sided radiculopathy, weakness, and hyperesthesia.  An X-ray study was noted to reveal a fracture of the spinuous process of C7, posterior disc osteophyte formation, right-sided uncovertebral osteophyte formation at C6-7 (noted as possible narrowing of the right neural foramen), and uncovertebral osteophyte formation at C3-4 on the right (noted as possible narrowing of the neural foramen).

Here, the noted February 2008 MRI study appears to reflect that the spinal nerve at C7 (significant encroachment upon the C7 nerve rootlet) is the cause of the Veteran's radicular symptoms.  None of the additional medical evidence of record otherwise identifies the specific nerve or nerves that are impaired and that are causing the Veteran's right upper extremity radicular symptoms.  The Board's limited review of medical literature reflects that the radial and median nerves are apparently formed from C7 nerve fibers.  As noted above, the Veteran experiences a burning sensation in his right trapezius muscle, as well as right arm pain (not apparently associated with his right shoulder disability), and a significant decrease in right hand grip strength with sensory loss to his fingers.  Whether these residuals are constant or intermittent is not clear, and the extent of any functional impairment is also not clear.  In this regard, according to the November 2009 VA examiner, the disability of the right upper extremity had not caused the Veteran to miss work.  

The Veteran is right handed.  The RO has rated the Veteran's disability under Diagnostic Code 8513, which evaluates impairment of "all radicular" nerve groups.  38 C.F.R. § 4.124a, Diagnostic Code 8513 (2011).  Diagnostic Code 8513 provides, for the major extremity, a 40 percent rating for moderate incomplete paralysis and a 70 percent rating for severe incomplete paralysis.  Under Diagnostic Codes 8514 and 8515 pertaining to the radial nerve and median nerve, respectively, a 40 percent rating is warranted for moderate incomplete paralysis and a 50 percent rating warranted for severe incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Codes 8514, 8515 (2011).  As such, depending on the Diagnostic Code the Veteran's service-connected disability (right upper extremity impairment, cervical radiculopathy) is evaluated under, a finding of severe impairment would result in either a 70 percent rating under Diagnostic Code 8513, or a 50 percent rating under Diagnostic Codes 8514 or 8515.  [Loss of use of the hand (major) warrants a 70 percent disability rating in addition to special monthly compensation.  38 C.F.R. § 4.71a, Diagnostic Code 5125 (2011).]  

The Veteran was last examined for VA purposes in November 2009, almost three years ago.  In light of the questions raised from the evidence of record, as noted above, the Board is of the opinion that another examination is necessary to provide clinical findings that will allow the Board to properly evaluate the Veteran's service-connected right upper extremity disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (A medical examination report is adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.)  

Finally, the Veteran should be invited to supplement the record on appeal with private or VA medical records that relate to any treatment he has received for his disabilities.  A review of the Veteran's claims folder (to include Virtual VA) reflects only private treatment records from Drs. W.C. and J.M.C., as well as reports of diagnostic studies performed by Westside Open MRI.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of any private or VA treatment that the Veteran may have received for his right index finger, C6-C7 disc protrusion (neck), right shoulder, and right upper extremity radiculopathy.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims folder.  See 38 C.F.R. § 3.159(e).  All such available records should be associated with the claims folder.  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified treatment records), schedule the Veteran for a VA orthopedic examination to determine the nature and severity of his right index finger laceration, C6-C7 disc protrusion, and right shoulder degenerative arthritis.  The claims folder and a copy of this REMAND should be made available to and reviewed by the examiner.  The examination report should state that the claims file has been reviewed.  

The examiner should elicit from the Veteran a detailed medical history regarding the right index finger disability, C6-C7 disc protrusion (neck), and right shoulder degenerative arthritis.  

All indicated studies, including range of motion studies, should be performed.  All pertinent pathology associated with these service-connected disabilities should be annotated in the evaluation report.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, in any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  Tests of joint movement against varying resistance should also be performed.  

The extent of any in coordination, weakened movement, and excess fatigability on repeated use or during flare-ups should be described by the examiner.  The examiner should also answer the following questions, below, with regard to the Veteran's right index finger disability, C6-C7 disc protrusion, and right shoulder degenerative arthritis:

a.  Is there additional functional impairment due to pain, weakened movement, excess fatigability, or in coordination on repeated use of the joint?  If so, assess the additional functional impairment in terms of the degree of additional range of motion loss.  

b.  Is there functional impairment due to pain, weakened movement, excess fatigability, or in coordination during flare-ups?  If so, assess the additional functional impairment in terms of the degree of additional range of motion loss.  

If it is not feasible for the examiner to answer the questions posed above (a. and b.), the examiner must provide a detailed explanation and rationale for why an answer(s) could not be provided.  

Additionally, the examiner should report whether the Veteran can touch the proximal transverse crease of his palm with his right index fingertip, with the finger flexed to extent possible.  If the Veteran is unable to perform this function, the examiner should identify, in centimeters or inches, the distance between the right index fingertip and the proximal transverse crease of his palm.  

3.  Also schedule the Veteran for a VA neurological examination to assess the severity of his service-connected right upper extremity impairment, cervical radiculopathy. The claims file and a copy of this REMAND should be made available to and reviewed by the examiner. The examination report should state that the claims folder has been reviewed. The examiner should elicit from the Veteran a detailed medical history of this disability.  

With respect to the cervical radiculopathy and its affect on the Veteran's right upper extremity, the examiner should provide answers, to the extent allowable, to the following, 

a.  Identify the nerves impaired (e.g., C7, radial, median, etc.), and/or the radicular groups affected (e.g., upper radicular group, middle radicular group, lower radicular group, or all radicular groups). 

b.  Identify the affects attributable to the nerve impairment/radiculopathy (e.g., pain, sensory loss, decrease in grip strength, etc.).

c.  Does any nerve impairment equate to or result in complete paralysis?  

d.  Identify whether the functional loss of the right upper extremity attributable to the cervical radiculopathy/nerve impairment is best described as mild, moderate, or severe. 

4.  Following the development above, readjudicate the issues on appeal-as they are listed on the title page of this Remand.  If any of these benefits sought on appeal remain denied, the Veteran should be provided a Supplemental Statement of the Case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


